11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Erick Calloway,                               * From the 106th District Court
                                                of Dawson County
                                                Trial Court No. 13-7275.

Vs. No. 11-19-00009-CR                        * July 18, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.